DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-4 and 6-18 are currently pending and prosecuted.
Response to Arguments
Applicant's arguments filed 9 June 2021 have been fully considered but they are not persuasive. Applicant’s amendments, and corresponding arguments, are not persuasive to overcome the 112, second paragraph, rejection of Claims 1-4 and 6-18. 
The Patent Trial and Appeals Board (“the Board”) raised four separate and distinct issues in providing their 112, second paragraph, rejection. Those are, (1) “generating a light intensity distribution in a plane of a light source image in which the object, in particular an observer of the display device, is provided by means of a display device”; (2) “predetermining of the light intensity distribution such that the first location is marked”; (3) “recording of the first location and the object at the second location by a camera”; and (4) determining “the relative position of the first location in relation to the second location ... in a coordinate system of the camera.”
With respect to point (1), Applicants removed the “in particular an observer of the display device” limitation and amended other portions of the claims. However, there is no clarifying amendment or persuasive argument with respect to how the claimed “object” relates to the claimed “generating a light intensity distribution of the illumination light in a light source image plane.” 
Therefore, as is consistent with the Board’s decision, the claimed “generating a light intensity distribution of the illumination light in a light source image plane in which the object is located by means of a display device” is “ambiguous, vague, incoherent, opaque, or otherwise In re Packard, 751 F.3d 1307, 1311 (Fed. Cir. 2014).
With respect to point (2), Applicant’s provide amendments and arguments. However, those amendments do not clarify how the first location of the object is related to the predetermined illumination. As noted in the Appeal Decision, page 7, other than as the location of an observer illuminated by the display device, it is unclear how the claimed “first location” of an object is marked based on the predetermining of the light intensity distribution. It appears the amendments provided by the Applicant simply rearrange the words at issue but do not substantively alter the interpretation as presented by the Board. 
Similarly, the Board noted the contradiction between the first location of the object to either (i) be marked based on predetermined illumination information or (ii) be recorded by the camera renders the claims “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.” Packard, 751 F.3d at 1311. The amendments provided by the Applicant do not cure the deficiencies noted by the Board. Specifically, the claimed “first location” is still marked based on the predetermining illumination light by way of generating a light intensity distribution while also being recorded by the camera. As the Board explained, the contradiction between the first location being marked by the predetermined illumination light and recorded by a camera renders the claims “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.” Packard, 751 F.3d at 1311.
With respect to points (3) and (4), the Board stated the claimed “recording of the first location and the object at the second location” introduces ambiguity from the inconsistency in the claim language. The Board specifically addressed “recording of the first location and the object at the second location,” which can reasonably be interpreted as recording not only some indication of the first location of the object but also recording the object itself at a second location. The Board notes the Specification requires recording the first location of the object and recording the second location of the object. However, the claim amendments provided by the Applicant fails to address the Board’s concerns. 
The Board provided guidance as to what is supported by the Specification similar to the language of “recording the first location of the object and recording the second location of the object.” The Applicant did not amend the claims to mitigate the issues raised by the Board as the claims now state, “recording the first location marked by the light intensity distribution and recording the object at the second location by a camera[.]” Thus, as is consistent with the Board’s decision, the contradiction for “recording . . .  the object at the second location” renders the claims “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.” Packard, 751 F.3d at 1311.
As such, Applicant’s arguments are not considered persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation "the relative position of a light intensity distribution" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, Claim 1 recites the limitation "a light intensity distribution" in line 3. However, “a light intensity distribution” is also recited in lines 1-2. It is unclear to the Examiner whether the light intensity distribution in lines 1-2 is the same light intensity distribution in line 3. Also, in lines 9-10 and 11, respectively, of Claim 1, “marking the first location by the generated light intensity distribution” and “recording the first location marked by the light intensity distribution” leave some ambiguity. The marking is done by the generated light intensity distribution while the recording is done by just the light intensity distribution. Thus, it is unclear to the Examiner what the Applicant intends with these two different limitations.
Further, it is unclear to the Examiner how the first location is marked by the generated light intensity distribution, which appears to be done based on predetermining illumination light to generate a light intensity distribution. It is unclear how the claimed “first location” of an object is marked based on the predetermining of the light intensity distribution. There is no component or element recited within the claims that would allow for the “first location” to be marked outside of the camera, which is used to record the marked location. Applicant has not provided any argument or clarifying amendment to explain how the claimed “first location” is marked based on the predetermining of the light intensity distribution.
There remains additional ambiguity as to what the first location is within the claims. According to the Specification, the first location of an object is marked. However, the claims recite that “the relative position of a light intensity distribution” is located “at a first location.” Packard, 751 F.3d at 1311.
The claims require a camera to record “the relative position of a light intensity distribution at a first location” and “the object at a second location.” However, there is no positive recitation as to how the first location is marked at the relative position of a light intensity distribution, as is claimed. The marking is provided “by the generated light intensity distribution” but there is no arguments or clarification provided by the Applicant as to how this is accomplished within the specification or claims. 
The final limitation notes that “the relative position of the first location in relation to the second location is determined in a coordinate system of the camera.” However, it is unclear to the Examiner how a relative position between the relative position of a light intensity distribution at a first location in relation to a physical object recorded at a second location can be determined by a coordinate system of a camera. There is significant ambiguity as to how the coordinate system of the camera would make this determination based on the limitations provided since the first location is a relative position, not an actual position, of a light intensity distribution, not an actual object, and the second location is of a physical object. 
As such, for the reason above, Claims 1-4 and 6-18 are considered indefinite.
Appropriate clarification is required for a thorough search and comparison with the prior art. As such, Claims 1-4 and 6-18 will not be further considered with respect to the prior art because the scope of the claim language is not presented in a manner that the meaning would be reasonably definite.  The claims require speculative assumptions for interpretation (see MPEP 2143.03, In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970) (if no reasonably definite In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions)).
The Examiner’s rationale in not providing a prior art rejection is based at least partly on MPEP 2173.06 (II), which states in part: “Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KE XIAO/Supervisory Patent Examiner, Art Unit 2627